Citation Nr: 1409208	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-43 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death pension benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to October 1964.  He died in May 1995.  The appellant claims as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.

A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System does not reveal any additional documents pertinent to the present appeal.

The appellant provided testimony at an April 2011 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board notes that the issue on appeal was initially characterized as entitlement to VA death pension benefits.  As the agency of original jurisdiction denied the issue based on the determination that the appellant was not a proper claimant, the issue has been recharacterized as reflected on the title page of this decision.






FINDING OF FACT

The preponderance of the evidence shows that the appellant has remarried since the death of the Veteran.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of VA death pension benefits have not been met. 38 U.S.C.A. §§ 1102, 1304, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.102, 3.205(a) (2013).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A February 2009 VCAA notice letter explained the evidence necessary to substantiate the claim for VA death pension benefits.  This letter also informed the appellant of her and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the February 2009 VCAA notice letter from VA was provided prior to initial adjudication of the appellant's claim.  Although the letter did not explain how effective rates or disability ratings are assigned in claims for VA benefits, this constitutes no more than harmless, nonprejudicial error, since the benefit on appeal is denied so that no effective date is being assigned, and the matter of disability ratings is not relevant. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Acting Veterans Law Judge clarified the issue on appeal, and discussed at length with the appellant the critical matter required to substantiate the appellant's claim, whether the appellant had remarried since the death of the Veteran.  The appellant was clearly aware that she needed to prove that she had not remarried since the death of the Veteran, and was offered every opportunity to testify on this point.  The actions of the Acting Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

Here, a VA examination is not relevant to the critical matter in this case, i.e., whether the appellant remarried since the time of the Veteran's death.  As a result, a VA examination is not required, as it would raise no reasonable possibility of substantiating the appellant's claim.  See 38 U.S.C.A. § 5103A.

With regard to the duty to assist, the claims file contains, among other information and evidence, the Veteran's DD Form 214, the Veteran's death certificate, VA Forms 21-686c (Declaration of Status of Dependents), the appellant's application for death pension benefits, a copy of the appellant's Social Security card and copies of two of the appellant's driver's licenses, and an Original Petition for Divorce indicating that a person to whom the appellant was married after the Veteran's death sought divorce from her in November 2005.  See 38 U.S.C.A. § 5103A(a)-(c).

However, for reasons discussed below, the Board finds that the appellant has failed to participate in the development of this claim, by submitting inaccurate information and actively obfuscating the relevant facts in this matter.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The appellant's attempts at obfuscation constitute a failure to cooperate in the development and adjudication of her claim, and are a factor in the Board's decision to now finally adjudicate the claim based on the evidence of record rather than remand the claim to seek further development.  Under the circumstances, where the appellant has repeatedly submitted inaccurate and irreconcilably inconsistent information in support of her claim, there is no reasonable possibility that further development would substantiate the claim.  VA has made repeated attempts to obtain accurate factual information for adjudication of this claim, only to repeatedly receive much information and lay testimony, that, when viewed in the context of the of all information in the claims file from the appellant, must be considered inaccurate not only as a matter of probability but also as a matter of logic.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to her claim.  


Merits of the Claim

Under 38 U.S.C.A. § 1541(a), pension is payable to the surviving spouse of a veteran of a period of war, provided that the veteran met the service requirements of 38 U.S.C.A. § 1521(j) and provided that the veteran and his spouse were married prior to a specified date for a period of more than one year or for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. § 1541(f).  A veteran is deemed to have met the service requirements if he served in the active military, naval, or air service for 90 days or more during a period of war; or if, during a period of war, he was discharged or released from such service for a service-connected disability; or if he served for a period of 90 consecutive days or more and such period began or ended during a period of war; or if he served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j); see also 38 C.F.R. §§ 3.2(e), 3.3, 3.17.

The Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) and a February 2009 verification of the Veteran's service from the service department reflect that he had active service from December 1960 to October 1964.  This is a period of active service of greater than 90 days ending in a period of war, and therefore meets the service requirements for a claim for nonservice-connected death pension benefits.  See 38 C.F.R. § 3.2 (enumerating periods of war for VA benefits purposes).

 The Veteran's Death Certificate indicates that he died in May 1995. 

The appellant seeks to establish herself as the surviving spouse of the deceased Veteran for VA death pension purposes. A "spouse" is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death pension benefits, the appellant must be a person who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and has not remarried. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (emphasis added).

 It is the responsibility of the Board to weigh the evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In the appellant's January 2009 application for pension, she indicated that both she and the Veteran had been married only once, to each other, from April 1991 to May 1995.  (The Veteran's death certificate from the State of Texas indicates the appellant to have been the Veteran's spouse at the time of the Veteran's death.)

In February 2009 the RO wrote to the appellant and informed her that her application was incomplete.  The RO requested the Veteran's death certificate or other proof of the Veteran's death, the Veteran's DD Form 214, a VA Form 21-686c, Declaration of Status of Dependents, a complete marital history for both her and the Veteran with the date and place of each marriage and termination, and a statement in support of her claim including any legal impediments that would make her marriage to the Veteran unlawful or invalid in any way.  

In February 2009, in response to the RO letter, the appellant provided an Original  Petition for Divorce in the state of Texas for a marriage indicated to have existed from November [redacted], 2003.  The appellant's indicated husband, D.B., had filed for divorce against the appellant on November [redacted], 2005.  The two were indicated in the petition for divorce to have been married on or about November [redacted], 2003, and to have ceased to live together on October [redacted], 2005.  D.B.'s grounds for divorce were that the marriage had become insupportable because of discord of conflict of personalities between the appellant and himself that destroyed the legitimate ends of the marriage relationship and prevented any reasonable expectation of reconciliation.  No official document was submitted to VA as to whether D.B.'s petition for divorce from the appellant had been granted.

In contrast to the petition for divorce and to her January 2009 application, the RO received from the appellant in February 2009 a VA Form 21-686(c) (Declaration of Status of Dependents) which indicated that D.B. and the appellant were married from October [redacted], 2005,  to November [redacted], 2005.  Rather than indicating that the Veteran and the appellant had each been married only once, it was indicated that each had been married three times.  The appellant wrote that:

[D.B.] and I never consummated the marriage, nor lived together.  We did not file taxes together nor did I change names.  It was a gross error and we quickly divorced [within] 90 days.  I moved to [California] and I filed for divorce immediately.  No property was shared, no living together, no children.  A marriage on paper only.  No SS# name change, no IRS notification. 

In March 2009, the RO denied the appellant's claim for death pension benefits, on the basis that it had not received all required information.

In March 2009, the appellant submitted a new VA Form 21-686(c), in which she indicated she and the Veteran had each been married twice, compared to once each as indicated by her in January 2009 and three times each as indicated by her in February 2009.  This time she indicated that she married D.B. on November [redacted], 2004, and that they divorced December [redacted], 2005.  In a statement signed by the appellant on March 19, 2005, it was written:

I married D.B. 11/[redacted]/04 - never lived together - [The appellant] moved to CA in 2005 - Dissolved marriage 11/[redacted]/2005.  See divorce decree.

At her April 2011 Board hearing, the appellant testified that she was entitled to death pension benefits because she did not have a valid marriage to D.B. subsequent to her husband's death.  She testified that D.B. had offered to marry her so that she could receive private medical insurance.  She indicated that she had signed a marriage contract with D.B. so that she could receive private medical insurance for a medical event, the nature of which she did not specify.  She indicated that she and D.B. did not live together, that she did not change her name, that she was a widow who never remarried, and that after the brief marriage to D.B. she had been by herself.  She indicated that after she had received her medical treatment she had asked D.B. to file for divorce and that that was how the marriage to D.B. ended.  

The Board finds that the appellant has submitted inaccurate information in connection with her application for VA death pension benefits.  In her first application in January 2009 she indicated she and the Veteran  had been married only once.  In her February 2009 application she revealed the fact of her marriage to D.B. subsequent to the Veteran's death, and indicated that both she and the Veteran had been married three times.  She indicated that the marriage was a gross error and that she had been married for less than 90 days and that she moved to California and filed for divorce immediately.  In March 2009 she indicated that she and the Veteran had been married two times each, and indicated that she had been married to D.B. from November [redacted], 2004, to November [redacted], 2005.  Finally, at her April 2011 Board hearing, she testified that D.B. offered to marry her so that she could receive private medical insurance for needed treatment, and that once she received the treatment, she asked him to file for divorce.  As a matter of logic, only one, if any, of these characterizations of events can be true, and the discrepancies are so large and irreconcilable that it is highly likely that inaccurate statements have been intentionally submitted in connection with the appellant's application for VA death pension benefits.  Due to the inconsistencies, the information provided by the appellant is competent evidence, but of a very low credibility and therefore of a very low probative weight 

As the appellant has repeatedly submitted inaccurate information, the Board finds that she has failed to cooperate in the development of her claim, and that, under these circumstances, where she has failed to so cooperate on a repeated basis, no further assistance in development of this matter is warranted.  In the face of such a pattern of submitting inaccurate and contradictory information any further assistance would raise no reasonable possibility of substantiating the appellant's claim.  The Board need not turn up heaven and earth to ascertain the actual facts in this matter where the appellant has repeatedly attempted to obfuscate them.



Since the appellant's credibility has been very low in this matter, the most probative evidence of record is the November [redacted], 2005, Original Petition for Divorce, indicated to have been filed in a District Court in the State of Texas, and signed by D.B. as a submission to a Court of Law.  The submission of false information to this District Court could have subjected him to legal sanctions; the official nature of the document elevates its probative value.  In sum, as the Board weighs the evidence, most likely to be true is the Original Petition for Divorce filed by D.B. in the Texas in November 2005, indicating that he had been married to the appellant since November [redacted], 2003,  had only ceased living together with her as of October [redacted], 2005, and sought divorce from her on November [redacted], 2005.

Moreover, the Board is also fully aware that this the Petition for Divorce is not a divorce decree, as asserted by the appellant, and that the Petition indicates possible future discovery prior to issuance of a decision by the Court.  Thus, the indicated divorce, if it occurred, may well have occurred after the November [redacted], 2005, date of the petition.

Consequently, the preponderance of the evidence shows that the appellant and D.B. were married subsequent to the Veteran's death, from at least November [redacted], 2003, through at least November [redacted], 2005.  Because the preponderance of the evidence shows that the appellant remarried after the Veteran's death in May 1995, entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death pension benefits is denied.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

As the preponderance of the evidence is against the claim in showing that the appellant remarried after the Veteran's death, the benefit of the doubt rule is not for application in resolution of this appeal.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death pension benefits is denied.






____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


